DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal portion being V-shaped or half V-shaped in cross section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recite, “the seal portion is generally V-shaped in cross-section” and claims 5 and 12 recite, “the seal portion is generally of half V-shape in cross-section”.  Claim 17 recites, “the seal portion is generally V-shaped or half V-shaped in cross-section”.  However none of the seals appear to be V or half V in shape.  It is unclear what deviation from V or half V is permitted by “generally”.
Claim 8 appears to be drawn to piston-seal structure only with the “electronic compressor bypass valve” being an intended use recitation only (see claim 8, lines 1 and 2).  However, the body of the claim appears to positively recite “an annular internal surface of a housing of the compressor bypass valve” in claim 8, lines 9 and 10.  It is unclear if the claim is directed to a piston-seal structure only or the piston seal structure in combination with an electronic compressor bypass valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, and 12 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison et alia (US Patent Number 8,783,653), hereinafter “Jamison”.
Re claim 1, Jamison discloses an electronic valve comprising: a housing (102, 14, 18) having an annular internal surface defining an opening therein; a piston-seal structure constructed and arranged to be movable linearly within the opening, the piston-seal structure comprising: a piston portion (36) having proximal (near seal 52) and distal (near seal 58) ends, the distal end defining a seal surface (58) constructed and arranged to seal with a body (at seat 60), the proximal end defining a first outer diameter (at ref. no. 54); and an annular seal portion fixed to the proximal end of the piston portion, the seal portion having an outer diameter that is larger than the first outer diameter of the piston portion (see Fig. 2), thereby defining an annular sealing surface; wherein, upon movement of the piston-seal structure, the annular sealing surface is constructed and arranged to slidingly engage the annular internal surface of the housing thereby creating an annular seal between the piston portion and the housing, and the annular sealing surface is in contact with the annular internal surface of the housing when the piston-seal structure is in a closed position (see Fig. 3).
Jamison does not disclose where the electronic valve is used (e.g., in a compressor bypass).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Re claim 2, Jamison discloses the valve of claim 1, wherein the seal portion is generally V-shaped in cross-section, having an outwardly tapered member terminating in the annular sealing surface (see Fig. 2 or 3).
Re claim 5, Jamison discloses the valve of claim 1, wherein the seal portion is generally of half V-shape in cross-section (the extending portion of seal 58 looks like a half V in a similar manner as applicant’s half V), having an outwardly tapered member terminating in the annular sealing surface.
Re claims 8, 9, and 12, the claims are a broader version of claims 1, 2, and 5 addressed above (when the ambiguity is read as the claim being directed to a piston seal structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, and 14 (as understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jamison.
	Jamison is silent as to overmolding, bonding, or welding.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Additionally and/or alternatively, the examiner took official notice that overmolding, bonding, or welding are old and well known manners of attaching seals to pistons.  Applicant did not traverse the finding; therefore, it is taken as admitted prior art.

Claims 1, 2, 4, 5, 7-9, 11, 12, and 14-18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Bonanno et alia (WO 2018/114525 A1), hereinafter “Bonanno”.
US Patent Application Publication 2019/0331248 A1 will be used as the translation for Bonanno.  The citations are from the Patent Application Publication.
Re claim 1, Jamison discloses an electronic valve comprising: a housing (102, 14, 18) having an annular internal surface defining an opening therein; a piston-seal structure constructed and arranged to be movable linearly within the opening, the piston-seal structure comprising: a piston portion (36) having proximal (near seal 52) and distal (near seal 58) ends, the distal end defining a seal surface (58) constructed and arranged to seal with a body (at seat 60), the proximal end defining a first outer diameter (at ref. no. 54); and an annular seal portion fixed to the proximal end of the piston portion, the seal portion having an outer diameter that is larger than the first outer diameter of the piston portion (see Fig. 2), thereby defining an annular 
Jamison does not disclose where the electronic valve is used.  Bonanno discloses a similar electronic valve that opens on a bypass of the turbocharger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the valve of Jamison as an electronic compressor bypass valve in order to open up a bypass as taught by Bonanno (see paragraph [0003]).
Re claim 2, the modified Jamison discloses the valve of claim 1, wherein the seal portion is generally V-shaped in cross-section, having an outwardly tapered member terminating in the annular sealing surface (see Fig. 2 or 3).
Re claim 5, the modified Jamison discloses the valve of claim 1, wherein the seal portion is generally of half V-shape in cross-section (the extending portion of seal 58 looks like a half V in a similar manner as applicant’s half V), having an outwardly tapered member terminating in the annular sealing surface.
Re claims 8, 9, and 12, the claims are a broader version of claims 1, 2, and 5 addressed above (when the ambiguity is read as the claim being directed to a piston seal structure.
Re claims 15-17, the method claims are the broad method of providing and using the valve of claims 1 and 2 (or 5) above.
	Re claims 4, 7, 11, 14, and 18, the modified Jamison is silent as to overmolding, bonding, or welding.  However, the patentability of a product does not depend on its method of .

Allowable Subject Matter
Claims 3, 6, 10, and 13 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (depending on the nature of the amendment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on Jamison for the added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ERIC KEASEL/Primary Examiner, Art Unit 3753